Citation Nr: 1751508	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  12-07 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of remote ocular contusion.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

As a member of the Georgia National Guard (GANG), the Veteran had active duty from May 1977 to September 1977.  Afterward, he had periods of active (ACDUTRA) and inactive (IDT) duty for training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claim.

The Veteran requested a Board hearing at the RO, which was scheduled.  The Notice letter, however, was sent to an incorrect address, so the Veteran was unable to appear.  The Board remanded the case in August 2015 so that proper notice could be sent to the Veteran's correct address.  Following receipt of the Notice of the date on which his hearing was rescheduled, the Veteran withdrew his request for a hearing and asked that his case be forwarded to the Board.  (03/18/2017 Correspondence)  Hence, his request was effectively withdrawn.  See 38 C.F.R. § 20.702(e) (2016).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran sustained any chronic residual due to an in-service eye injury.


CONCLUSION OF LAW

The requirements for entitlement to service connection for an eye injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2016); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.159, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Prior to issuance of the October 2009 rating decisions, via an October 2008 letter, VA provided the Veteran with notice.  Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports are in the claims file.  The Veteran has not asserted that there are additional records to obtain.  As such, the Board will proceed to the merits of the appeal.

Governing Law and Regulations

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "veteran" is defined in 38 U.S.C.A. § 101 (2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (3) any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by reserves for training purposes."  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c).  The term IDT is defined, in part, as duty, other than full- time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law. 38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and IDT unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  While service on active duty alone is sufficient to meet the statutory definition of veteran, service on ACDUTRA or IDT without more will not suffice.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  Before veteran status can be established for a such a period, it must first be established that a claimant was disabled from a disease or injury incurred or aggravated in line of duty during ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in line of duty during IDT. 

The presumption of soundness does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Paulson, 7 Vet. App. at 471.  Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46   (2010).  In other words, there must be an entrance examination prior to the period of ACDUTRA (or IDT) in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Id.   Moreover, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or IDT), no matter if an examination occurred prior to the period of ACDUTRA (or IDT).  Id.  

In order for a claimant to establish veteran status under 38 U.S.C.A. § 101 (24)(B) based on aggravation in the line of duty, a claimant must show that he or she experienced a permanent increase in disability beyond the natural progress of that disease or injury during a period of ACDUTRA.  Donnellan v. Shinseki, 24 Vet. App. 167, 172-74 (2010) ("'aggravated' in section § 101(24)(B) carries the same definition as 'aggravated' in [38 U.S.C.A. § 1153 ] and, therefore, should include both elements of aggravation discussed in section 1153").  Just establishing that a disability worsened during service is not enough, since the presumption of aggravation does not apply where a claim is based on a period of ACDUTRA or IDT.  See Smith, 24 Vet. App. at 48 n.7.  Furthermore, temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation of the condition, unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07   (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Discussion

The Veteran seeks entitlement to service connection for an eye injury that occurred during a claimed period of ACDUTRA in 1981 when he walked or jogged into a cable wire support.  All of the Veteran's written submissions, to include his Buddy Statements, focus on the fact that the claimed injury occurred.  Hence, whether he in fact sustained eye trauma is not in dispute.  The focus of this decision is whether he sustained any chronic residuals as a result, for service connection is not based solely on an in-service injury but on whether there are chronic residuals.

Initially, the Board notes that the RO never received any official orders related to the period for August 1981.  Statements of Points Earned are not evidence of periods of ACDUTRA or IDT.  Nonetheless, the Board finds other evidence of record that indicate that the Veteran was on ACDUTRA.

In his formal application (10/06/2008 VA Form 21-526), the Veteran claimed an injury to both eyes.  The evidence of record, however, shows that the incident involved only the right eye.  STRs dated in August 1981 note the Veteran's complaints of an eye injury.  He denied any visual disturbance or pain.  Physical examination revealed minimal edema.  Fundus was benign.  The assessment was a contusion of the right eye, and the Veteran was returned to duty.  The Veteran indicated on subsequent medical histories for examinations that he denied a history for eye trouble; and, his eyes were assessed as normal.  These occurred in 1984, 1988, 1992, 1994, and 1996.  (06/06/2014 STR-Medical, p. 33, 29, 37, 39, 25, 6)

March 2008 clinical treatment revealed findings of myopia and presbyopia.  
These disorders are types of refractive error of the eye and, along with congenital or developmental defects, are not considered diseases or injuries within the meaning of applicable legislation and, therefore, cannot be service connected. See 38 C.F.R. § 3.303 (c), 4.9.  Thus, in the absence of a superimposed disease or injury, service connection may not be allowed for congenital defects or refractive errors of the eyes. Id.   Thus, VA regulations specifically prohibit service connection for either a congenital defect or a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90, 55 Fed. Reg. 45711  (July 18, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  In this case, such is not indicated by the record.

The October 2009 fee basis examination report reflects that the examiner reviewed the claims file and recorded the Veteran's history.  The examiner noted an ocular contusion of the right eye in 1981 secondary to his having walked into a wire support cable.  The Veteran complained of floaters and occasional eye pain.  External ocular examination was unremarkable, with normal appearing lids, lashes, lacrimal apparatus and orbits.  Both pupils reacted equally to light and near with no evidence of an afferent papillary defect.  Ocular motility was full with normal versions and ductions.  The eye examination did not reveal diplopia.  Applanation tonometry revealed a tension of 16 in the right eye and 17 in the left eye.  Slit lamp and fundus examinations revealed no abnormalities, and the Veteran's visual fields were full.  Physical examination revealed the Veteran to have uncorrected bilateral visual acuity of 20/400 distance, and 20/30 near.  Best corrected bilateral visual acuity was 20/25 distance, and 20/30 near.  The only condition diagnosed was an asteroid hyalosis.  The examiner opined that there were no residual ocular symptoms or signs from the 1981 injury.  (09/16/2009 VA examination).

The Board finds nothing in the record that contradicts the findings at the VA examination or the examiner's opinion.  Hence, the Board finds the examiner's findings and opinion highly probative and attaches significant weight to it.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Private records related to the Veteran note that swollen optic nerves are suspected to be due to his glaucoma.  The provider noted no involvement or relationship to the 1981 injury.  (09/28/2009 Medical Treatment-Non-Government Facility)

The Veteran asserted on his Substantive Appeal that his claim was denied because not all of his National Guard records had been preserved.  (03/23/2012 VA Form 9)  Whatever the accuracy of that assertion, the fact is that there is sufficient evidence to show that the Veteran did sustain a right eye injury in 1981, and also sufficient evidence to show that he did not sustain any chronic residuals from it.

In light of all of the above, the Board finds that the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

Entitlement to service connection for residuals of remote ocular contusion is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


